DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1, 3-13, 26, 42-54 and 56-62 are pending.
Withdrawn Rejection
The ODP rejection as set forth in office action dated 07/14/2020, is hereby withdrawn in view of amendment and Applicant’s Remarks, which are found persuasive.
Reasons for Allowance
Applicant’s Remarks and amendment filed on 12/14/2020, has been fully considered. 
The following is an Examiner’s statement of reasons for allowance:
Applicant’s opioid prodrug as in the instant claims is novel and unobvious over the prior art of record. None of the prior art of record disclose or teach opioid prodrug of the instant claims. The closest prior art, Kirk (WO2007/120864 A2), teaches a compound OC-succinate (page 69, compound 43) which is closest to the compound of the instant claims when R1=Me; R2=H; R3=H and Z =H. However, according to the proviso of the instant claims, when Z=H, then R3 is not H and therefore compound of the cited prior art are not encompassed by the instant claims. Another closest prior art, Franklin (US 2010/0286186 A1; provided by the applicant on IDS dated 06/16/2017), teaches several oxycodone derivatives linked to an alpha-hydroxy acid, for example:

    PNG
    media_image1.png
    367
    854
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    32
    34
    media_image2.png
    Greyscale
 and a composition comprising the same. However, compounds of the cited prior art differs from not having –O- between carbonyl group and Z group of the instant claims.  Further, the cited prior art would not suggest nor motivate to a person of ordinary skill in the art to make opioid prodrug as in the instant claims. 
Therefore, claims 1, 3-13, 26, 42-54 and 56-62 are allowed.
Conclusion
Claims 1, 3-13, 26, 42-54 and 56-62 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JIANG SHAOJIA can be reached on (571)272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623